DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on March 5, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant did not elect a composition or a patentably-indistinct group of compositions for initial search and examination as requested. Instead, applicant elected two lubricants and declined to state on the record that they are patentably indistinct. See the attached interview summary. See 37 CFR 1.111. 
Applicant has claimed compositions which may contain essentially any amounts of the four specified refrigerants (claims 1, 2, 4, 6, 8), as well as any other unnamed constituents. Applicant has also recited numerous compositions with smaller ranges recited. Applicant is requested to select a single composition, as in an example in the specification or several patentably indistinct compositions. Selection of a lubricant does not provide guidance regarding percentages of refrigerants.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761